Case 21-30958-mvl11 Doc 1 Filed 05/21/21 Entered 05/21/21 16:08:27 Page1of4

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

FILED
MAY 9.1 2021

_ District of
(State)
Case number (if known): — Chapter CLERK, US.8 ANKRUPTCY corn
Oo
NORTHERN DISTRICT O Check if this is an
amended filing
Official Form 205
involuntary Petition Against a Non-Individual 1215

 

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if

known).

Pare 4: | Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

1. Chapter of the Check one:

Bankruptcy Code
CQ) Chapter 7

a Chapter 11

ra Identify the Debtor

2. Debtor’s name

3. Other names you know
the debtor has used in
the last 8 years ——

Include any assumed — =
names, trade names, or
doing business as names.

4. Debtor’s federal
Employer identification
Number (EIN)

QO) Unknown

92-126 OOO?

Principal place of business
5. Debtor’s address

 

Mailing address, if different

 

\Fou E P Towege Pruy _

Numbe Street

 

 

fin gh nw

City

Official Form 205

Ty Theol 0

State ZIP Code

Number Street

 

P.O. Box

City State ZIP Code

Location of principal assets, if different from
principal place of business

Number Street

 

City State ZIP Code

Involuntary Petition Against a Non-Individual page 1
Case 21-30958-mvl11 Doc 1 Filed 05/21/21 Entered 05/21/21 16:08:27 Page 2 of 4

Debtor Mew You ps is Tn C Case number (ifknown)

Name

6. Debtor's website (URL) _

coronation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q) Partnership (excluding LLP)
1 Other type of debtor. Specify:

7. Type of debtor

8. Type of debtor’s
business

Check one:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))
LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

CI Stockbroker (as defined in 11 U.S.C. § 101(53A))

QC) Commodity Broker (as defined in 11 U.S.C. § 101(6))

OQ Clearing Bank (as defined in 11 U.S.C. § 781(3))

ENone of the types of business listed.

CL) Unknown type of business.

9. To the best of your a

knowledge, are any

bankruptcy cases Q) Yes. debtor Relationship
pending by or against
any partner or affiliate
of this debtor?

District _.__ Date filed _ Case number, if known
MM/DD /YYYY

 

 

Debtor _ Relationship _
District _ Date filed Case number, if known
MM/DD/YYYY
Part 2: | Report About the Case
10. Venue Check one:

CJ Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

LIA bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

11. Allegations Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

CJ The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

QC) within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

12, Has there been a E¥No

transfer of any claim ;
against the debtor by or LJ Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy

to any petitioner? Rule 1003(a).

Official Form 205 Involuntary Petition Against a Non-Individual page 2
Case 21-30958-mvl11 Doc 1 Filed 05/21/21 Entered 05/21/21 16:08:27 Page 3of4

Debtor Ne (J) Yovk. Tym ' AC _ Case number (if known)

 

Name
13. Each petitioner's claim Name of petitioner Nature of petitioner’s claim Amount of the claim
above the value of
any lien

AL Tnteior Inn Adign doco oo

rake Deri [oaw a s [Goro. no
Hata Het AGbhywW _( oe, s[Gar0.7°

Total of petitioners’ claims 2p O09. 792.

If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor’s name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner’s claim, the petitioner's representative, and the petitioner's attorney. include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative's) signature,
along with the signature of the petitioner’s attorney.

a Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. Ifa
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

A f bratty pv ee
: EES Printed name

Name

fF Gig. Erna tr So Firm name, if any
— debles 12 F226 — a

 

 

 

 

City State ZIP Code Number Street
a: ws oo City «State tsts*=<‘«‘éIP cd
Name and mailing address of petitioner’s representative, if any "y ate ZIP Code
a __ Contact phone Email __
Name
_ Bar number
Number Street
State

 

City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on OS [ u | 2o2 | x
MM /DD /YYYY = ee,

e Signature of attorney

x jo a

Signa of petitioner or representative, including representative's title Date signed _ ee
MM /DD /YYYY

Official Form 205 Involuntary Petition Against a Non-Individual page 3
Debtor

Case 21-30958-mvl11 Doc 1 Filed 05/21/21 Entered 05/21/21 16:08:27 Page 4of4

Name and mailing address of petitioner

(4 Rudy \t

Neu York tah

«
« / he _ Case number {if known)

 

Printed name

 

Firm name, if any

Official Form 205

Number, Street

 

 

City “7 ~ State ZIP Gode Number
a ase . . Cit State ZIP Code
Name and mailing address of petitioner's representative, if any "y
Contact phone Email
Name — =
Bar number _
Number Street
State

City State ZIP Cade

| declare under penalty of ae that the foregoing is true and correct.

Executed on rf ab x
(DBD /YYY Signature of attorney
x f— .
} Date signed

Signature of petitioner or representative, including representative's title

 

MM /DD /YYYY —

Name and mailing address of petitioner

 

atateat Mi Khaw

Name Printed name

 

ey, kekro

Number Street

spout

= Firm name, if any

x TYVolv. ee

 

State ZIP Code Number Street
ae a a Cit State
Name and mailing address of petitioner’s representative, if any "v
Contact phone : Email
Name —_
Bar number ——
Number Street 7 -
State

 

City State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.

Executed on } u ( x =
Signature of attorney

MM / DD Y
> 7s LY, }o Date signed
Signpttire of p

including representative's title

 

  
  

or dr representative, MM /DD /YYYY —

  

Involuntary Petition Against a Non-Individual

ZIP Code

page 4
